Citation Nr: 1719061	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.   12-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for left carpal tunnel syndrome also claimed as a left arm condition and numbness. 

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to December 2005 and December 2007 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a travel board hearing at the St. Petersburg, Florida RO before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. A transcript of the hearing is associated with the electronic file.

The issues of entitlement to service connection for a back disability and for left carpal tunnel syndrome, also claimed as left arm condition and numbness, are addressed in the REMAND to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDING OF FACT

The competent and credible evidence is at least in equipoise as to the finding that the Veteran's current tinnitus initially manifested in service and has been continuously experienced since service. 



CONCLUSION OF LAW

1. Tinnitus may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for tinnitus, the VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the completely favorable disposition of this issue on appeal, a detailed discussion of the notice and assistance requirements of the VCAA would serve no useful purpose.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be proven by presumption. Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a) (2016), such as tinnitus (listed as organic diseases of the nervous system), the presumptive service connection provisions of 38 C.F.R. § 3.303(b) (2016) will apply. Service connection may be established under 38 C.F.R. § 3.303(b) (2016) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to inter-current causes. 38 C.F.R. § 3.303(b) (2016). For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection. Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

Tinnitus

Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). The Veteran has referenced having tinnitus in various statements on record. Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus.

The Veteran contends that his tinnitus is related to his military service. The Veteran was exposed to hazardous noise as an assault amphibian crewman. The Veteran's military occupation specialty (MOS) is an Assault Amphibious Crewman. See DD214.While in service he was exposed to basic grenades, rifle shooting, heavy diesel engines, machine guns without ear protection. Also, he was on daily helicopter mission with gun fire every day during his deployment. He testified that he has had ringing in his ears since service. See September 2016 Hearing Transcript. 

The review of the post service treatment records revealed the Veteran complained of ringing in his ears. A Post-Deployment Health Re-Assessment, revealed the Veteran marked yes on the questionnaire for ringing in the ears. During deployment he experienced a blast or explosion, which caused ringing in his ears. See June 2009 Post-Deployment Health Re-Assessment. An August 2016 audiology note revealed the Veteran complained of tinnitus in the right ear that was bothersome and caused difficulty with sleeping and concentrating. See August 2016 Audiology Note. 

The Board acknowledges that the May 2010 VA examiner opined that tinnitus in the absence of any hearing loss is difficult to attribute to noise exposure without resorting to mere speculation. Tinnitus may or may not be indicative of some other medical conditions. 
On the other hand, the Board finds the Veteran's reports of tinnitus in service and since service to be credible. Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the continuity of tinnitus symptoms since service.

Tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a)(2016); therefore, the provisions of 38 C.F.R. § 3.303(b)(2016) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to inter-current causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) (2016).

As outlined above the Board found that the Veteran has competently and credibly reported a continuity of symptomatology since service in regard to tinnitus.  Applying the presumption regarding chronic diseases discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence is at least in relative equipoise as to the finding that the Veteran's current tinnitus initially manifested in service and has been continuously experienced since service. Thus, service connection is warranted for tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


ORDER

 Entitlement to service connection for tinnitus is granted.

REMAND

The Veteran asserts that his back condition is the direct result of an incident that occurred during service. He testified that he fell about 10 feet from a helicopter with all of his gear on while deployed. This fall caused him to have continuous pain. Because of his lower back pain, his back doctor diagnosed him with sciatica. See September 2016 Hearing Transcript. The Veteran submitted to the Board a private medical record which indicated he was diagnosed with sciatica. See September 2016 Physical Therapy/ Occupational Therapy Orders Orthopedic & Sports Medicine. The record revealed that the Veteran complained of back pains during service and post service. During the Veteran's VA examination the examiner was only able to provide a diagnosis of back pain with a normal exam. See December 2009 Spine VA Examination. Additionally, there is an MRI with an impression of a central disc protrusion, tear L4-5. See October 2010 West Coast Radiology. Given the current diagnosis and the Veteran's continuous complaints, and evidence of a central disc protrusion and tear, a VA medical addendum opinion is warranted. 

Additionally, a June 2010 compensation worksheet reflected the Veteran had a claim denied from the Social Security Administration (SSA). This SSA inquiry indicated the Veteran received a monthly benefit credit. See June 2010 Social Security Inquiry. The evidence of record does not reflect any documents from the SSA. VA has a duty to assist a Veteran in obtaining relevant Federal records and as such while on remand, attempt must be made to obtain any SSA records available.

Left Carpal Tunnel Syndrome/ Left Arm Disorder and numbness.. 

In light of the necessity for obtaining SSA and VA treatment records, the Board concludes that this issue must be reconsidered following the receipt and consideration of such records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment and evaluation records relating to the Veteran's back and sciatic nerve disabilities. The search should encompass the entirety of the Veteran's treatment by VA, including any VA medical records dated prior to December 2009, as well as any imaging results (including x-rays and MRIs). If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented in a VA memorandum and associated with the electronic file. 

2. With appropriate authorization from the Veteran, obtain and associate with the electronic file any outstanding private treatment records identified by him as pertinent to his claim. 

3. Contact SSA and request completed copies of any decisions or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. Efforts to obtain these records must be associated with the electronic file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  

4. Forward the Veteran's electronic file to an orthopedic surgeon or any other appropriate medical professional for an addendum opinion. If the examiner determines that another examination is needed, the Veteran should be scheduled for a new examination. The examination report must reflect that review of the electronic folder occurred, and to include this remand. 

Based on the examination of the Veteran and review of the record, the clinician should provide a response to the following (A complete and detailed rationale for each response is required - a bare conclusory statement will be deemed inadequate):

a) Identify any back disability diagnosed from approximately 2008 to present.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability had its onset in, or is otherwise related to his active duty military service.

c) Provide an opinion as to whether the Veteran's current diagnosed sciatica is at least as likely as not (a probability of 50 percent or greater) disability had its onset in, or is otherwise related to his active duty military service.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382   (2011).

5. Review the medical report for compliance with the Board's directives. Any corrective action should be undertaken prior to recertification to the Board.

6. After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the electronic file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


